Citation Nr: 1704657	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include anxiety and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for PTSD, major depressive disorder, and anxiety.  

This matter was previously remanded by the Board for additional development in December 2011, February 2014, and December 2015.  Additionally, while the matters on appeal originally included a claim for service connection for PTSD, the Board denied the Veteran's claim in its December 2015 decision.  Accordingly, the issue of entitlement to service connection for PTSD no longer remains on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

Notably, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression, in May 2016.  The Veteran appealed the Board's May 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  As set forth in a November 2016 Joint Motion for Remand (JMR), the parties moved for the Court to issue an order vacating the May 2016 Board decision on the grounds that it relied on an inadequate VA examination report and did not provide a sufficient statement of reasons or bases for relying on a VA examination report.  In a November 2016 order, the Court granted the parties' JMR and remanded the Veteran's claim to the Board for actions consistent with the terms of the JMR.  

The Board notes that with respect to the issue on appeal, in July 2010, a Travel Board hearing was held pursuant to the Veteran's request; a transcript of the proceeding is associated with the Veteran's claims file.  As set forth in a September 2012 letter from VA that was sent to both the Veteran and her representative, the Acting Veterans Law Judge (VLJ) who conducted the hearing is no longer employed by the Board.  In general, the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, when a VLJ becomes unavailable to participate in the disposition of a proceeding, it may be assigned to another VLJ.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3(b).  The September 2012 letter explained that although the Board was able to make a decision on the record, the Veteran could request another Board hearing.  The Veteran has not responded to the September 2012 letter; thus a new hearing is not required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Before reaching a decision on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

During the course of the appeal, the Veteran has been afforded VA psychiatric examinations in May 2008, January 2012, April 2014, and January 2016.  In pertinent part, the January 2016 examiner rendered a diagnosis of other unspecified depressive disorder, in remission, and opined that the Veteran's condition was less likely than not related to, or otherwise caused by, her active military service.  As reflected in the November 2016 JMR, before the Board can adjudicate the Veteran's claim, a new VA examination is needed that specifically addresses whether the Veteran has had an acquired psychiatric disorder at any time during the course of the appeal, and, if so, whether any such disorder is etiologically related to service.  According to the JMR, the January 2016 examiner limited his consideration to whether the Veteran was suffering from psychiatric symptoms concurrent with the examination when he concluded that her diagnosed depression was unrelated to service.  Given this history, the Veteran should be afforded a new VA examination that addresses the nature and etiology of her claimed acquired psychiatric disorder prior to adjudicating the instant claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes an effort to provide an examination, it must ensure the examination was adequate).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

	Obtain any relevant VA treatment records dated from September 2016 to the present.

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of her claimed acquired psychiatric disorder other than PTSD.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:  

a)	The examiner should identify, with specificity, all diagnoses pertaining to the Veteran's claimed acquired psychiatric disorder, other than PTSD, that have manifested at any time during the course of the appeal (since March 2008), to include anxiety and depression, and to include any acquired psychiatric disorder that is currently in remission.  

If no diagnosis is identified, the examiner should address VA treatment records and examination reports documenting assessments of depressive disorder.  

b)	For each psychiatric disorder other than PTSD that is identified, regardless of whether the disorder is currently in remission or is otherwise manifesting limited symptomatology at the time of the examination, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is caused by, or is otherwise etiologically related to, the Veteran's active military service, to include the Veteran's service in Saudi Arabia during the Persian Gulf War.  

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought is not granted, the AOJ should furnish the Veteran and her representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

